DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-10 are currently under examination. Claims 11-20 are withdrawn from consideration. Claims 4-5 are amended.
Previous Grounds of Rejection
Regarding claims 1-10, the rejection under 35 U.S.C. 103(a) as being unpatentable over Huo et al. (US 6,423, 295 B1) and in view of Nakagawa et al. (US 6, 086, 848) stands.
Previous grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Huo et al. (US 6,423, 295 B1) and in view of Nakagawa et al. (US 6, 086, 848).
Regarding claims 1-3, Huo et al. teach a crystalline Gmelinite (GME, zeolites having 12-ring pores) microporous zeolites (col. 1, lines 41-63 and Examples 1-2) comprising a quaternary ammonium template (col. 5, lines 13-17) and SiO2/Al2O3  in a ratio of about 10 (Abstract), it reads on the instant claimed limitation of greater than 3.5.
The XRD pattern FIG. 1 taught by Huo et al. corresponds to the instant claimed XRD pattern.
Although Huo et al. do not specifically disclose the quaternary piperidinium cation of Formula (I)  as per applicant claim 1, Nakagawa et al. teach a process for preparing zeolites having 12-ring pores using substituted-piperidinium cations as organic templates having the structure as shown below (Abstract, col. 3, lines 5-23):

    PNG
    media_image1.png
    325
    421
    media_image1.png
    Greyscale

As we see above, the substituted piperidinium hydroxide taught by Nakagawa et al. corresponds to applicant’s elected and claimed quaternary piperidinium hydroxide (OSDA) wherein R1, R2, R5, R6=Me groups, R4=H.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include OSDA taught by Nakagawa et al. with the composition of Huo et al. to obtain the invention as specified in the claim 1 as an alternative quaternary ammonium template, motivated by the fact that it used for preparing zeolites having 12-ring pores and would achieve the same results (col. 2, lines 25-29).
Since both Nakagawa et al. and Huo et al. teach zeolites having 12-ring pores, one would have a reasonable expectation of success.
Regarding claims 4-6 and 8, as discussed above, the combined references of Nakagawa et al. and Huo et al. teach applicant’s elected and claimed OSDA N, N-dimethyl-3,5-lupetidinium as the instant claims.
Regarding claim 7, a product-by-process limitation of “ prepared by a process …” of claim 7 is noted. It is considered while the product of the reference is made by a different process, the product made and disclosed is the same as being claimed. see "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (In re Thorpe, 227 USPQ 964,966). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802,218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113. 
Regarding claims  9-10, although the combined references of Nakagawa et al and Huo et al. do not specifically disclose cis- or trans- N, N-dimethyl-3,5-lupetidinium as the instant claims 9-10, the examiner found not patentably distinct N, N-dimethyl-3,5-dimethylpiperidinium hydroxide in the prior arts, they are used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Allowable Subject Matter
Claim 1 including only the elected species is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The Examiner searched the elected species as discussed above. There was no prior art discovered on the particular elected species. Therefore, the search of the species has been extended to the non-elected compound of the Formula (I) as discussed above. 
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 08/03/2022 with respect to claims 1-10 have been considered but are not persuasive. The examiner would like to take this opportunity to address the Applicant's arguments.
Applicants argued the combination of Huo and Nakagawa would not produce any claimed composition. First, the XRD pattern in Fig. 1 of Huo does not appear to correspond to the claimed XRPD pattern. In particular, the Huo XRPD patterns are missing at least the claimed peaks at 17.9±0.20, and 28.1±0.200.
Second, the Huo reference merely mentions a "ratio" of SiO2/Al2 more preferably about 5." Huo does not specify whether this is a weightPage 10 of 12 ratio or a molar ratio. Thus, Huo does not include any teaching of the claimed molar ratio of metals. Assuming for the sake of argument that the Huo ratio is a molar ratio, then, because each mol of A1203 contains 2 mols of Al, Huo's metal ratios would be about 5 or less, about 1 to about 5, more preferably about 2.5. The only example of GME morphology in Huo that gives a Si02/A1203 ratio is Example 1, which reports that Si02/A1203 = 4.6, corresponding to a molar ratio of metals of 2.3. Thus, at best, Huo teaches relatively low Si/Al ratios. Indeed, Huo states that its object is to provide low silica zeolites (Remarks, pages 10-11).
The Office respectfully disagrees. As set forth in the previous office action dated on 05/04/2022, Huo et al. teach a crystalline Gmelinite (GME, zeolites having 12-ring pores) microporous zeolites (col. 1, lines 41-63 and Examples 1-2) comprising a quaternary ammonium template (col. 5, lines 13-17) and SiO2/Al2O3  in a ratio of about 10 (Abstract). Even as each mol of Al2O3 contains 2 mol of Al, it still has the molar ratio of 5. It reads on the instant claimed limitation of greater than 3.5.
The XRD pattern FIG. 1 taught by Huo et al.  comprises XRD pattern peaks having 2-theta values about 7.5, 11.5, 15.0, 18 and 20 which corresponds to the instant claimed XRD pattern.
Although Huo et al. do not specifically disclose the quaternary piperidinium cation of Formula (I)  as per applicant claim 1, Nakagawa et al. teach a process for preparing zeolites having 12-ring pores using substituted-piperidinium cations as organic templates having the structure as shown below (Abstract, col. 3, lines 5-23):

    PNG
    media_image1.png
    325
    421
    media_image1.png
    Greyscale

As we see above, the substituted piperidinium hydroxide taught by Nakagawa et al. corresponds to applicant’s elected and claimed quaternary piperidinium hydroxide (OSDA) wherein R1, R2, R5, R6=Me groups, R4=H.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include OSDA taught by Nakagawa et al. with the composition of Huo et al. to obtain the invention as specified in the claim 1 as an alternative quaternary ammonium template, motivated by the fact that it used for preparing zeolites having 12-ring pores and would achieve the same results (col. 2, lines 25-29).
Since both Nakagawa et al. and Huo et al. teach zeolites having 12-ring pores, one would have a reasonable expectation of success.
As such, the rejection of claim 1 as set forth in the office action mailed 05/04/2022 is proper and stands.
The rejection for the remaining claims, 2 through 10, were either directly or indirectly dependent thereon stands.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/                Primary Examiner, Art Unit 1738